Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haitani et al. (US 10,776,861 B1).
Regarding claim 1, Haitani et al. discloses eyewear (virtual reality headset 285, col. 14, lines 33-37, col. 24, lines 23-25), comprising: 
a frame (having a frame, col. 24, line 23); 
an optical member supported by the frame (imaging devices provided within the frame, col. 24, lines 42-43); 
a display (displays provided for rendering information to the left and right eyes of the user, col. 24, lines 41-42) coupled to the optical member; and
a processor (e.g., processor 272, figure 2) configured to: 
detect a remote user (col. 34, lines 44-47. Also, detecting bioelectricity from a user, col. 20, line 67 – col. 21, line 1. Also, at box 365, a matching body template can be identified which means the body of a user is identified, col. 28, lines 14-21) in an environment; and 
display a three dimensional (3D) overlay (see figure 5 and col. 29, lines 6-11, col. 29, lines 47-54) about the remote user (e.g., user 570) in 3D (see figures 6A, 6B, 15) on the display, wherein the 3D overlay is generated from scratch by a user of the eyewear (col. 30, lines 33-45) and stored in a memory (marketplace server 112 may have a variety of data regarding clothing such as a polo shirt, col. 5, lines 51-57).
Regarding claim 2, Haitani et al. discloses the eyewear of claim 1, wherein the 3D overlay has registration points associated with different portions of the 3D overlay (A visual representation of the article of clothing of interest is aligned to the avatar, col. 28, lines 19-23. Surface data 220 may include any information or data such as depth images (e.g., information relating to distances of surfaces of objects such as customers or clothing within a scene from a perspective of an imaging device), point clouds (e.g., a grouping of data points corresponding to external surfaces of customers derived from depth data), visual images (e.g., black-and-white, grayscale, or color images) or any other representation of data corresponding to surfaces of an object, with individual points in space having coordinates defining their respective locations in absolute terms or relative to an imaging system according to a standard coordinate system (e.g., a rectangular or Cartesian coordinate system, a polar coordinate system). The surface data 220 may represent sizes, shapes or dimensions of any aspect of an object, and may include skeletal data representative of outlines of customers or other humans, col. 17, lines 40-56).
Regarding claim 3, Haitani et al. discloses the eyewear of claim 2 wherein the registration points are correlated to body parts of the remote user (The surface data 220 may represent sizes, shapes or dimensions of any aspect of an object, and may include skeletal data representative of outlines of customers or other humans, col. 17, lines 40-56).
Regarding claim 4, Haitani et al. discloses the eyewear of claim 1, wherein the processor is configured to enable a user to select the 3D overlay from a set of overlays (the customer or one or more other entities or individuals may select images of articles of clothing, icons corresponding to the articles of clothing, or other identifiers of the articles of clothing, and may cause the articles of clothing to be displayed on the avatars or other three-dimensional models, col. 31, lines 59-64).
Regarding claim 5, Haitani et al. discloses the eyewear of claim 4, wherein the 3D overlay is a costume (see col. 14, lines 8-12).
Regarding claim 6, Haitani et al. discloses the eyewear of claim 1, wherein the processor is configured to determine a position of the remote user as an (x, y, z) coordinate (col. 8, lines 21-30) in the environment.
Regarding claim 7, Haitani et al. discloses the eyewear of claim 1, wherein the processor is configured to continuously display the 3D overlay in 3D about the remote user as the remote user moves in 3D (information or data regarding extrinsic factors that may affect the appearance or behavior of the article of clothing while  being worn by the customer, including performance (e.g., athletic activities) may also be considered, col. 14, lines 1-7. display may thus act as a virtual mirror, thereby depicting how the customer would appear in the poses or while performing the gestures and wearing the articles of clothing, and enabling the customer to virtually “step outside” of himself or herself and view the avatar or three-dimensional model from one or more different angles or perspectives. Still or moving imaging data depicting the movements of the avatar or other three-dimensional model while wearing the articles of clothing may also be saved or shared with one or more other entities or individuals, e.g., by transmitting data files comprising the imaging data to one or more other computer devices over a network, col. 14, lines 45-56. As captured by a depth sensing camera of the virtual headset, col. 14, lines 39-45.).
Regarding claim 8, Haitani et al. discloses the eyewear of claim 1, wherein the eyewear further comprises a camera configured to capture a plurality of frames, wherein the processor is configured to identify the remote user in the plurality of frames (RGBD camera 280 may capture imaging data in the form of one or more still or moving images of any kind or form, including depth imaging data, e.g., distances or ranges to objects within their respective fields of view, and visual imaging data, e.g., visual images or image frames in color, grayscale or black-and-white. In some embodiments, the customer 270 may access or operate an imaging device that is configured to capture visual imaging data, but not depth imaging data (e.g., an RGB camera) and/or an imaging device that is configured to capture depth imaging data, but not visual imaging data (e.g., a depth sensor or range camera), col. 21, line 63 – col. 22, line 12).
Claim 9, a method claim, is rejected for the same reason as claim 1.
Claim 10, a method claim, is rejected for the same reason as claim 2.
Claim 11, a method claim, is rejected for the same reason as claim 3.
Claim 12, a method claim, is rejected for the same reason as claim 4.
Claim 13, a method claim, is rejected for the same reason as claim 5.
Claim 14, a method claim, is rejected for the same reason as claim 6.
Claim 15, a method claim, is rejected for the same reason as claim 7.
Claim 16, a method claim, is rejected for the same reason as claim 8.
Regarding claim 17, Haitani et al. discloses a non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor of eyewear having a frame (having a frame, col. 24, line 23) an optical member supported by the frame (imaging devices provided within the frame, col. 24, lines 42-43), a display coupled to the optical member (displays provided for rendering information to the left and right eyes of the user, col. 24, lines 41-42), to perform the steps of: 
detecting a remote user in an environment (col. 34, lines 44-47. Also, detecting bioelectricity from a user, col. 20, line 67 – col. 21, line 1. Also, at box 365, a matching body template can be identified which means the body of a user is identified, col. 28, lines 14-21); and displaying a three dimensional (3D) overlay (see figure 5 and col. 29, lines 6-11, col. 29, lines 47-54) about the remote user (e.g., user 570) in 3D (see figures 6A, 6B, 15) on the display, wherein the 3D overlay is generated from scratch by user of the eyewear (col. 30, lines 33-45) and stored in a memory (marketplace server 112 may have a variety of data regarding clothing such as a polo shirt, col. 5, lines 51-57).  
Regarding claim 18, Haitani et al. discloses the non-transitory computer-readable medium storing program code of claim 17, wherein the 3D overlay has registration points associated with different portions (e.g., mapping articles of clothing to shoulder, bicep, leg, col. 28, lines 7-17) of the 3D overlay, wherein the program code, when executed, is operative to cause the electronic processor to cause the electronic processor to align the registration points with body parts of the remote user (A visual representation of the article of clothing of interest is aligned to the avatar, col. 28, lines 19-23. Surface data 220 may include any information or data such as depth images (e.g., information relating to distances of surfaces of objects such as customers or clothing within a scene from a perspective of an imaging device), point clouds (e.g., a grouping of data points corresponding to external surfaces of customers derived from depth data), visual images (e.g., black-and-white, grayscale, or color images) or any other representation of data corresponding to surfaces of an object, with individual points in space having coordinates defining their respective locations in absolute terms or relative to an imaging system according to a standard coordinate system (e.g., a rectangular or Cartesian coordinate system, a polar coordinate system). The surface data 220 may represent sizes, shapes or dimensions of any aspect of an object, and may include skeletal data representative of outlines of customers or other humans, col. 17, lines 40-56).  
Regarding claim 19, Haitani et al. discloses the non-transitory computer-readable medium storing program code of claim 17, wherein the program code, when executed, is operative to cause the electronic processor to perform the further step of: enabling a user to select the 3D overlay from a set of overlays (the customer or one or more other entities or individuals may select images of articles of clothing, icons corresponding to the articles of clothing, or other identifiers of the articles of clothing, and may cause the articles of clothing to be displayed on the avatars or other three-dimensional models, col. 31, lines 59-64).
Regarding claim 20, Haitani et al. discloses the non-transitory computer-readable medium storing program code of claim 17, wherein the program code, when executed, is operative to cause the electronic processor to continuously display the 3D overlay in 3D about the remote user as the remote user moves in 3D (information or data regarding extrinsic factors that may affect the appearance or behavior of the article of clothing while  being worn by the customer, including performance (e.g., athletic activities) may also be considered, col. 14, lines 1-7. display may thus act as a virtual mirror, thereby depicting how the customer would appear in the poses or while performing the gestures and wearing the articles of clothing, and enabling the customer to virtually “step outside” of himself or herself and view the avatar or three-dimensional model from one or more different angles or perspectives. Still or moving imaging data depicting the movements of the avatar or other three-dimensional model while wearing the articles of clothing may also be saved or shared with one or more other entities or individuals, e.g., by transmitting data files comprising the imaging data to one or more other computer devices over a network, col. 14, lines 45-56. As captured by a depth sensing camera of the virtual headset, col. 14, lines 39-45.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677